Putnam Investments One Post Office Square Boston, MA 02109 April 5, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Funds Trust (Reg. No. 333-515) (811- 07513) (the Trust) on behalf of Putnam Retirement Income Fund Lifestyle 3, formerly Putnam Income Strategies Fund  Post-Effective Amendment No. 119 to Trusts Registration Statement on Form N-1A Ladies and Gentlemen: We are filing the referenced Amendment pursuant to Rule 485(a) under the Securities Act of 1933 and Rule 8b-16 under the Investment Company Act of 1940 for review and comment by the Staff of the Commission. The Amendment is marked to show changes from the Prospectus and Statement of Additional Information dated June 30, 2010, filed with the Commission on June 28, 2010. We are requesting selective review of only the marked text. The Amendment is expected to become effective on June 16, 2011. Any comments or questions on this filing may be directed to the undersigned at 1-800-225-2465, Ext. Very truly yours, Anne Marie Duffy Counsel cc: James E. Thomas, Esq. Ropes & Gray LLP
